t c memo united_states tax_court melvin d lee petitioner v commissioner of internal revenue respondent docket no filed date melvin d lee pro_se michael e melone and catherine g chang for respondent memorandum findings_of_fact and opinion swift judge respondent determined a deficiency in petitioner’s federal_income_tax for an addition_to_tax and a penalty as follows deficiency dollar_figure addition_to_tax under sec_6651 dollar_figure accuracy-related_penalty under sec_6662 dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure after settlement or concession of some issues the two primary issues for decision are whether petitioner has substantiated increased itemized_deductions for state_and_local_income_taxes a dollar_figure net_operating_loss nol carryforward from a dollar_figure long-term_capital_loss carryforward from dollar_figure in suspended passive_activity_losses in through relating to real_estate which petitioner sold in and dollar_figure in legal fees relating to an investment in a limited_partnership and whether a nonbusiness loan made by petitioner to a friend became worthless in findings_of_fact some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in san francisco california petitioner provides consulting services to developers and contractors seeking building permits petitioner has invested in various construction projects in the san francisco bay area belmont gardens in approximately or petitioner and ike guillory guillory a business_associate formed belmont gardens l p as a limited_partnership bg partnership the bg partnership_agreement designated guillory as the general_partner and petitioner as the limited_partner petitioner and guillory formed the partnership in order to develop a 20-unit senior- living residential complex in belmont california belmont gardens i p g builders inc i p g builders which guillory owned was to serve as the general contractor for construction of belmont gardens construction of belmont gardens began prior to at some point during construction petitioner became dissatisfied with the work performed on belmont gardens by i p g builders construction was behind schedule and the construction quality was substandard extensive water damage to many of the units occurred because of leaks in the roof petitioner eventually took legal action against i p g builders and guillory to remedy the construction defects and to assume control_over construction of belmont gardens on date petitioner filed a complaint in state court against i p g builders and guillory for breach of contract peach tree property beginning in petitioner rented out real_property he owned in penryn california peach tree property in petitioner sold the peach tree property for dollar_figure dejanu loan in mid-1994 petitioner made two loans to a friend of his by the name of peter dejanu dejanu which loans totaled dollar_figure the loans were to be repaid by dejanu with interest days from the date each loan was made dejanu did not repay the loans petitioner attempted to obtain repayment of the loans from dejanu on approximately a weekly or biweekly basis from the due_date in until some time in in petitioner discovered that dejanu was essentially insolvent and was seeking funds from other individuals after discovery of dejanu’s desperate financial situation and his unsuccessful collection efforts and the length of time his loans to dejanu had been in default petitioner concluded that the dejanu loans were uncollectible and petitioner ceased collection activities petitioner did not recover any principal or interest on the dejanu loans tax_return and respondent’s audit on date petitioner untimely filed with respondent his individual federal_income_tax return on which petitioner claimed various deductions relating to state_and_local_income_taxes an nol_carryover a long-term_capital_loss carryover suspended passive_activity_losses relating to the peach tree property legal fees relating to belmont gardens and the worthlessness of the dejanu loan on audit respondent disallowed the claimed deductions primarily on the grounds of lack of substantiation as set forth below nature of deduction claimed state_and_local_income_taxes nol carryforward from long-term_capital_loss carryforward1 suspended passive_activity_losses legal fees relating to belmont gardens worthless dejanu loan2 amount claimed by petitioner dollar_figure big_number big_number big_number big_number big_number amount allowed by respondent dollar_figure 1from prior years petitioner claimed a long-term_capital_loss carryforward into of dollar_figure of which dollar_figure was used to offset in full a net_long-term_capital_gain for dollar_figure was claimed as a long-term_capital_loss for and the dollar_figure balance was reported as a long-term_capital_loss carryforward to 2on his individual federal_income_tax return petitioner claimed a business_bad_debt relating to the dejanu loan on schedule c profit or loss from business petitioner now concedes that the loan should be treated as a nonbusiness_bad_debt and reported as a short-term_capital_loss in the alleged year of worthlessness respondent disallowed the deduction for the dejanu loan because respondent determined that the loan became worthless in not respondent also determined that petitioner was liable under sec_6651 for an addition_to_tax for failure to timely file his individual federal_income_tax return and an accuracy- related penalty under sec_6662 on the full amount of the tax_deficiency determined by respondent opinion taxpayers are expected to keep adequate books_and_records reflecting their income and expenses sec_6001 generally under sec_7491 the burden_of_proof on factual issues relating to a taxpayer’s tax_liability may shift from the taxpayer to respondent where the taxpayer has credible_evidence to substantiate the item in question has maintained appropriate records relating thereto and has cooperated with reasonable requests for information relating to the item in question sec_7491 and rule a petitioner has not produced credible_evidence to substantiate any of the items at issue nor has petitioner maintained appropriate records relating to the deductions at issue therefore the burden_of_proof as to each of the issues in this case remains on petitioner state_and_local_income_taxes -- dollar_figure in general a taxpayer is allowed an itemized_deduction for state and local_taxes paid within a year sec_164 petitioner has not introduced any credible_evidence to substantiate that during he paid the dollar_figure in state_and_local_income_taxes petitioner is not entitled to deduct the claimed dollar_figure in state_and_local_income_taxes in excess of the dollar_figure allowed by respondent net_operating_loss carryforward -- dollar_figure sec_172 allows an nol deduction to a taxpayer equal to the total of the nol carryforwards and carrybacks to the year sec_172 absent an election to the contrary nols are to be carried back to the prior years and then if not fully absorbed are to be carried forward to subsequent years up to a maximum of years sec_172 and taxpayers bear the burden of establishing both the existence and amount of nol carrybacks and carryforwards rule a 115_tc_605 25_tc_1100 revd and remanded on other grounds 259_f2d_300 5th cir we may consider facts relating to years not in issue that are relevant to the claimed nols sec_6214 the only evidence petitioner has presented with regard to the dollar_figure claimed nol carryforward is his individual federal_income_tax return 1for tax years beginning on or after date net operating losses are to be carried back years and then carried forward up to a maximum of years taxpayer_relief_act_of_1997 publaw_105_34 111_stat_950 in this case petitioner’s tax_return is insufficient to substantiate that petitioner incurred an nol in petitioner’s tax_return only sets forth petitioner’s claimed nol and does not establish petitioner’s entitlement thereto 62_tc_834 also even if petitioner had substantiated that he incurred in an nol petitioner did not file an election to forgo the carryback thereof to prior years petitioner was required to carryback any nol to and before carrying it forward to if petitioner had carried back the dollar_figure claimed nol into and the entire nol would have been absorbed and no carryforward into would be available capital_loss_carryover -- dollar_figure generally a taxpayer’s capital losses and capital_gains in a year offset each other and any excess capital losses up to dollar_figure are allowed as a capital_loss deduction in the current_year any excess may be carried forward to succeeding years sec_1212 and b sec_1211 petitioner did not introduce any evidence to indicate let alone to substantiate the year in which the claimed dollar_figure capital_loss_carryover originated the circumstances which produced the claimed capital_loss or the amount of the capital_loss petitioner’s only effort to substantiate the claimed capital_loss was to introduce federal_income_tax returns from prior years on which capital_loss carryovers were claimed as explained earlier income_tax returns merely reflect taxpayers’ claims they do not establish the facts reflected therein without additional evidence of the original claimed capital_loss petitioner’s tax returns are insufficient to substantiate his entitlement to the claimed dollar_figure capital_loss_carryover to petitioner argues that respondent’s acceptance without adjustment of his prior year income_tax returns on which petitioner claimed a carryforward of the capital_loss now estops respondent from contesting that the underlying capital_loss occurred we disagree respondent is not bound in any given year to allow the same treatment or the same deductions not disallowed in prior years see 877_f2d_624 n 7th cir 113_tc_158 petitioner’s claimed dollar_figure capital_loss carryforward to is denied peach tree property suspended losses -- dollar_figure in general no deduction is allowed in a year for an individual taxpayer’s passive_activity_losses in excess of passive_activity income but the excess losses may be carried forward to subsequent years to offset subsequent passive_activity income sec_469 b d if however a taxpayer sells his entire_interest in a passive_activity an excess loss relating to the activity for the year the sale occurred including suspended losses relating to the activity carried forward into the year of the sale over the total income for the current_year from all passive activities is treated as a loss from a nonpassive activity and is not subject_to the above limitation of sec_469 sec_469 other than the claims made on his through federal_income_tax returns petitioner has not offered any evidence to substantiate that he incurred disallowed passive_activity_losses in through in relation to the peach tree property as discussed previously claims made on petitioner’s tax returns do not substantiate the items in issue petitioner is not entitled to deduct in the claimed dollar_figure in suspended passive_activity_losses relating to the peach tree property belmont gardens legal fees -- dollar_figure petitioner has not substantiated that he paid dollar_figure in legal fees in relation to the construction of belmont gardens petitioner introduced into evidence certain checks made to three different law firms however these checks totaled only dollar_figure at trial petitioner did not call to testify the attorneys who allegedly represented him in the belmont gardens litigation notwithstanding the court’s suggestion to do so see 6_tc_1158 affd 162_f2d_513 10th cir petitioner’s claimed legal fees are disallowed dejanu loan -- dollar_figure a taxpayer is allowed to deduct as a short-term_capital_loss nonbusiness debts that become worthless within the year sec_166 sec_1_166-5 income_tax regs whether a nonbusiness_debt is to be treated as worthless in a particular year is a question of fact to be resolved by an examination of the circumstances and events 109_tc_400 77_tc_582 relevant considerations include the solvency of the debtor and efforts to collect the debt from the debtor crown v commissioner supra on the facts of this case petitioner has provided sufficient evidence to establish that the dollar_figure dejanu nonbusiness loan became worthless in not in a sec_2we note further that even if petitioner had substantiated the legal fees in question respondent contends that any deductions relating to the legal fees would be limited by the passive_activity_loss limitation of sec_469 petitioner contends that under state law he became a general_partner in belmont gardens l p due to his level of activity in the business and therefore that sec_469 should not apply to him a taxpayer however is considered to hold a limited_partnership_interest without regard to state law if in the partnership_agreement the taxpayer is designated as having a limited_partnership_interest sec_1_469-5t temporary income_tax regs fed reg date respondent contends even though the loan first became delinquent in and even though petitioner in began to lose hope that it would eventually be repaid petitioner’s continued collection efforts after and into indicate that the loan did not become worthless in or the length of time in which the loan was in default in conjunction with dejanu’s desperate financial condition indicate that this loan became worthless in not in accuracy-related_penalty under sec_6662 a 20-percent accuracy-related_penalty is to be added to that portion of an underpayment_of_tax attributable to among other things a substantial_understatement_of_income_tax sec_6662 and b a substantial_understatement_of_income_tax is defined as a tax understatement constituting the greater of percent of the tax required to be shown on a federal_income_tax return or dollar_figure sec_6662 an understatement_of_tax for purposes of determining the accuracy-related_penalty may be reduced by that portion of the understatement attributable to 3respondent also argues that petitioner is liable for the accuracy-related_penalty for negligence or disregard of rules and regulations under sec_6662 we do not address whether petitioner is liable for the accuracy-related_penalty under respondent’s alternative theory reasonable_cause and good_faith sec_6662 sec_6664 under sec_7491 respondent has the burden of production with respect to a sec_6662 accuracy-related_penalty once respondent meets that burden of production however the taxpayer continues to have the burden_of_proof with regard to whether respondent’s determination of the penalty is correct rule a 116_tc_438 as a result of our holdings herein petitioner on his individual federal_income_tax return understated his tax by more than dollar_figure and also by more than percent of the tax required to be shown respondent has met his burden of production with respect to the accuracy-related_penalty petitioner argues that the understatement_of_tax on his individual federal_income_tax return was due to reasonable_cause and was made in good_faith because of his reliance on his accountant we disagree the only alleged erroneous advice petitioner’s accountant gave to petitioner related to the carryforward of the claimed nol to instead of a carryback thereof to and that advice however has no bearing on our holding 4the actual amount to which the sec_6662 accuracy-related_penalty applies is subject_to the rule computation because our disallowance of the claimed nol deduction is due to petitioner’s failure to substantiate the nol for which petitioner has offered no excuse petitioner is liable for the accuracy-related_penalty on the full amount of the understatement_of_tax on his individual federal_income_tax return as determined herein to reflect the foregoing decision will be entered under rule
